Name: Decision (EU) 2016/1509 of the European Parliament of 28 April 2016 on the closure of the accounts of the European Banking Authority for the financial year 2014
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service;  accounting;  financial institutions and credit
 Date Published: 2016-09-14

 14.9.2016 EN Official Journal of the European Union L 246/221 DECISION (EU) 2016/1509 OF THE EUROPEAN PARLIAMENT of 28 April 2016 on the closure of the accounts of the European Banking Authority for the financial year 2014 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Banking Authority for the financial year 2014,  having regard to the Court of Auditors report on the annual accounts of the European Banking Authority for the financial year 2014, together with the Authoritys reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2014, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 12 February 2016 on discharge to be given to the Authority in respect of the implementation of the budget for the financial year 2014 (05584/2016  C8-0086/2016),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (4), and in particular Article 64 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5),  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), and in particular Article 108 thereof,  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Economic and Monetary Affairs (A8-0090/2016), 1. Notes that the final annual accounts of the European Banking Authority are as annexed to the Court of Auditors report; 2. Approves the closure of the accounts of the European Banking Authority for the financial year 2014; 3. Instructs its President to forward this decision to the Executive Director of the European Banking Authority, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 409, 9.12.2015, p. 111. (2) See footnote 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 331, 15.12.2010, p. 12. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 328, 7.12.2013, p. 42.